Case tg md Oeees Lak Document 486 Filed mute Page 1 of 2
-m

Case 1:

-02865-LAK Document 483 Filed 10/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re

CUSTOMS AND TAX ADMINISTRATION OF
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND
SCHEME LITIGATION

This document relates to: 18-cv-10130 (LAK)

 

 

18-MD-2865 (LAK)

ECF Case

STIPULATION AND [PRB] ORDER EXTENDING TIME

TO ANSWER OR MOVE THE AMENDED COMPLAINT FILED BY PLAINTIFF
SKATTEFORVALTNINGEN

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel that the time within which the Defendants Tveter LLC Pension Plan and Christopher

Nowell may answer or otherwise respond to the Amended Complaint filed by Plaintiff

Skatteforvaltningen in the above-captioned case is hereby extended up to and including

November 6, 2020.

This is the Defendant’s seventh request for an extension of time to answer or otherwise

respond to the Amended Complaint. The Court granted the Defendants’ previous requests.

No provision of this Stipulation and Order shall be construed as a waiver of, and

Defendants expressly reserve, any and all defenses.
Case 1:18-md-02865-LAK Document 486 Filed 10/30/20 Page 2 of 2
Case 1:18-md-02865-LAK Document 483 Filed 10/23/20 Page 2 of 2

Dated: New York, New York
October 23, 2020

S/ Mark D. Allison

Mark D. Allison

CAPLIN & DRYSDALE, CHARTERED
600 Lexington Avenue, 21* Floor

New York, New York 10022

Phone: (212) 379-6060

Email: mallison@capdale.com

Counsel for Defendants
Tveter LLC Pension Plan
Christopher Nowell

S/Marc A. Weinstein (e-signed with consent)

Marc A. Weinstein

HUGHES HUBBARD & REED LLP

One Battery Park Plaza

New York, New York 10004

Phone: (212) 837-6000

Email: marc.weinstein@hugheshubbard.com

Counsel for Plaintiff
Skatteforvaltningen

LM i

Hon. Lewis A. Kaplan
United States District Judge

| % L020
